Citation Nr: 1712451	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  03-17 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than May 16, 2005 for the grant of service connection for depression not otherwise specified.

2.  Entitlement to an effective date earlier than April 15, 2004 for the grant of service connection for patellofemoral syndrome, left knee.

3.  Entitlement to an initial disability rating in excess of 10 percent for chondromalacia of the right knee, post operative with limitation of flexion.

4.  Entitlement to an initial disability rating in excess of 10 percent for right knee instability.

5.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome, left knee (previously called chondromalacia of the left knee).

6.  Entitlement to an initial rating in excess of 10 percent, for depression not otherwise specified.

7.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected right and left knee disabilities.

8.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected right and left knee disabilities.


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to October 1980. 

These issues come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2003, March 2005, June 2010, and May 2011 from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2008, the Board issued a decision in which it granted service connection for left knee chondromalacia patella and denied entitlement to service connection for a bilateral hip disability.  In January 2008, the Board also remanded the issues of entitlement to an initial disability rating in excess of 10 percent for chondromalacia of the right knee, and entitlement to service connection for a low back disorder. 

The Veteran subsequently appealed the issues denied by the Board to the United States Court of Appeals for Veterans Claims (Court).  In December 2008, the Secretary of Veterans Affairs (Secretary) and the Veteran, through her attorney, filed a Joint Motion to Remand (JMR) requesting that the issue of entitlement to service connection for a bilateral hip disability be remanded to the Board for further action and that all of the other remaining issues be dismissed.  That motion was granted by the Court in December 2008.

In March 2009, the Board remanded the issue of service connection for a bilateral hip disorder for development consistent with the JMR. 

In December 2013, the issue of entitlement to service connection for the bilateral hip disorder was once again before the Board, along with the issues that the Board previously remanded in January 2008.  In December 2013, the Board remanded the issues of entitlement to service connection for the bilateral hip and low back disorders as well as higher initial ratings for right knee chondromalacia and left knee patellofemoral syndrome, for further development.  

In December 2013, the Board also acknowledged that the Veteran had appealed the issues of entitlement to earlier effective dates for the grant of service connection for the left knee disability and depression as well as entitlement to a higher initial rating for depression but found that the issues were no longer in appellate status because the Veteran had not submitted a substantive appeal.  A review of the record reveals that the Veteran submitted her timely, substantive appeal as to these issues to the RO in October 2013, shortly after the appeal was transferred to the Board.  Therefore, the Board was unaware of the perfected appeal at the time of the December 2013 remand.  The appeals were subsequently certified to the Board in August 2016 and are addressed below. 

The Veteran is currently in receipt of two separate ratings for the right knee.  Service connection for right knee chondromalacia was granted in November 2003 and assigned a 10 percent disability rating under the diagnostic code for limitation of flexion.  The Veteran appealed the amount of the assigned disability rating.  During the pendency of the appeal, in a March 2005 rating decision, the agency of original jurisdiction (AOJ) granted a separate 10 percent disability rating for service connection for right knee arthritis with instability, effective in July 2004, under a combined disability code 5257-5010.  In January 2008, the Board granted the earlier effective date of May 20, 2002, the date that the Veteran filed her claim for a right knee disability.  

The AOJ implemented the Board's decision in a March 2012 rating decision.  As such, the Veteran now has two separate ratings for the right knee from May 20, 2002.  Although the AOJ only certified the issue of entitlement to a higher rating for right knee chondromalacia, the Board has recharacterized the claims, and added the second disability rating to the title page above, as both ratings are part and parcel of the right knee disability for which the Veteran seeks a higher initial rating.  As such, both ratings should be considered in the Veteran's claim for a higher initial rating for the right knee. 

Regarding the characterization of the claim for an earlier effective date for depression, the Board notes that the AOJ originally assigned an effective date in June 2006, but in a September 2013 rating decision, the AOJ adjusted the effective date to May 16, 2005, the date of receipt of the Veteran's claim for service connection.  As such, the Board has recharacterized the issue on appeal to reflect entitlement to service connection prior to May 16, 2005.

The Veteran also appealed the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  During the pendency of the appeal, the AOJ granted a TDIU, effective December 1, 2007.  See September 2013 rating decision.  As the effective date does not cover the entire rating period for the left and right knee disabilities, the Board has considered whether a claim for TDIU prior to December 1, 2007 is raised by the record.  The Veteran's former employer has indicated that the last day of the Veteran's employment was November 30, 2007 and that she was last paid on that date.  In its adjudication of the claim, the AOJ assigned an effective date for the TDIU as of the day after the Veteran stopped working.  Thus, entitlement to TDIU for the period prior to the effective date is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Moreover, in the Introduction to the December 2013 Board decision, the Board similarly found that the appeal for TDIU was resolved by the September 2013 rating decision and the Veteran did not object to the Board's finding. 

As a final preliminary matter, the Board notes that new evidence was added to the record since the statement of the case (SOC) issued in September 2013 for the issues of entitlement to earlier effective dates for the grant of service connection for depression as well as entitlement to an increased rating for depression.  As this evidence is relevant to the issue of entitlement to a higher rating for depression, the claim is addressed in the remand below for issuance of a supplemental SOC.  However, the new evidence is not pertinent to the effective date; as such, the Veteran is not prejudiced by the Board proceeding to adjudicate the effective date claim at this time. 

The issues of entitlement to higher initial ratings for right and left knee disabilities, major depressive disorder, and service connection for the bilateral hips and back are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's earliest claim for service connection for depression was received on December 27, 2004; he met the criteria for service connection as of that date.

5.  The Veteran's application to reopen the previously denied claim for service connection for a left knee disability was denied in an unappealed decision in June 1998; the earliest subsequent application to reopen the claim for service connection for a left knee disability was received on April 15, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 27, 2004, but no earlier, for service connection for a depressive disorder, are met.  38 U.S.C.A. §§ 5101(a), 5110(a) (West 2014); 38 C.F.R. §§ 3.1(p), (r), 3.114(a), 3.151(a), 3.159, 3.400(b)(2) (2014 & 2016).

2.  The criteria for an effective date earlier than April 15, 2004, for a left knee disability are not met.  38 U.S.C.A. §§ 5101(a), 5103A, 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.1(p), (r), 3.114(a), 3.151(a), 3.159, 3.400(h)(2) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The development in this case is addressed below.

Analysis

Generally, the effective date of an original claim filed more than one year after service separation, as is the case here, is the date of receipt the claim, or the date of entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2016).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Prior to 2015, a claim was defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014). Prior to 2015, any communication or action that demonstrated an intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  Id.

The Court has explained that, in an original claim for service connection, the date entitlement arose is governed by the date the claim is received, not the date of the medical evidence submitted to support a particular claim.  See McGrath v. Gober, 14 Vet. App. 28 (2000).  This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 (1999), where the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.

VA was required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim had not been filed, an application form would be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it would be considered filed as of the date of receipt of the informal claim.

In this regard, an informal claim might be raised in any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must have identified the benefit sought.  38 C.F.R. § 3.155.  

While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  That is to say, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, supra; Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.
	
	a.  Depressive disorder

The Veteran contends that she is entitled to an effective date earlier than May 16, 2005 for the award of service connection for a depressive disorder.  For the reasons explained below, the Board agrees.  

The Veteran's former attorney submitted a facsimile to the AOJ on December 27, 2004, asserting that the Veteran had "psychiatric problems" that were "inherit (sic) in her service-connected condition."  This facsimile was submitted with respect to a VA examination for the right knee disability.  The Veteran's attorney submitted another facsimile asserting a relationship between the Veteran's service-connected right knee disability and a psychiatric disorder, in May 2005.  In June 2010, the AOJ granted service connection effective June 22, 2006.  The AOJ found that the Veteran had a diagnosis of "depression not otherwise specified" that was secondary to the Veteran's service-connected right knee disability.  Following the Veteran's July 2010 notice of disagreement, in a September 2013 rating decision and SOC, the AOJ adjusted the effective date to May 16, 2005, the date of receipt of the second facsimile.  The Veteran perfected her appeal.

The Veteran separated from active service in October 1980.  She did not submit a claim of entitlement to service connection for a psychiatric disorder within one year of service discharge.  Therefore, assignment of an effective date back to the day following her service discharge is not possible.  

The December 27, 2004 submission from the Veteran's attorney is the first claim for service connection for the psychiatric disorder.  The Board has reviewed the remainder of the evidence of record but finds that there were no earlier claims, informal or formal, for the acquired psychiatric disorder and there is no specific contention to the contrary. 

The Board has considered whether any evidence of record prior to December 27, 2004, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  However, the Board finds that no document submitted prior to December 27, 2004 indicates intent to pursue a claim of entitlement to service connection for depression.  The Board notes that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  The provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  

Although some of the Veteran's clinical records document complaints of depression prior to December 2004, such medical records cannot constitute an initial claim for service connection as no intent to file a claim was noted.  See Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon, supra (medical records cannot constitute an initial claim for service connection but rather there must be some intent by the claimant to apply for the benefit). 

As it is the "unequivocal command" of 38 U.S.C.A. § 5110 (a) that the effective date of benefits cannot be earlier than the filing of an application therefore, Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999), the Board is granting the earliest effective date for service connection for depression that the law allows.  

Entitlement to service connection arose prior to December 27, 2004, because she had depression prior to that date and the depression was subsequently found to have been secondary to disabilities that were service connected prior to December 27, 2004.  Because the date of claim is later than the date entitlement arose, the Veteran is entitled to an effective date of December 27, 2004, for the award of service connection for depression. 

b.  Left knee

Service connection for a left knee disability was granted in April 2011, effective April 15, 2004.  The Veteran contends that service connection should be effective from May 20, 2002, the date that she filed a claim for service connection for her right knee disability.  

The Veteran filed claims for service connection for the left knee disorder prior to the May 2002 submission and service connection for the left knee was initially denied by the AOJ in February 1987.  The Veteran later filed to reopen the claim but the AOJ refused to reopen the claim in June 1998.  There is no dispute that these determinations are final.  There was no notice of disagreement or pertinent evidence that could have been new and material received within the appeal period after the decision.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2016).  In the Board's January 2008 decision, it determined that there was no CUE in the February 1987 rating decision that originally denied service connection.  That part of the Board decision was not disturbed by the Court.

As there is no dispute as to the finality of these decisions, the current effective date may not be extended back to those earlier claims.  Therefore, this appeal turns on whether the May 2002 submission may be construed as a request to reopen the claim of service connection for the left knee.  

The Veteran's May 2002 submission reads in pertinent part, "I would like to ask that my claim for right knee condition be reopened and considered for service connection.  I have attached a portion of my [service medical records] which gives a diagnosis of 'patello femoral dysfunction' in the right knee."  She went on to express her contentions as to why her current right knee disability is related to service.  She also submitted a May 2002 letter from her private physician, Dr. R.F., in support of the claim.  Dr. R.F.'s letter only discussed right knee disability.  

On the May 2002 statement, below her request to reopen the right knee claim, the Veteran also reported "I would also like to address the issue of Clear and Unmistakable error in VA's original decision to deny my knee condition on 2-24-1987."  She proceeded to explain why she thought there was clear and unmistakable error in the February 1987 decision but she did not mention the determination as the left knee.

In July 2002, the AOJ sent the Veteran a letter regarding her request to reopen the right knee disability.  The AOJ specifically indicated that the letter applied to the request for service connection of the right knee.  The AOJ then denied the Veteran's request to reopen the claim in January 2003. 

Following the January 2003 decision, the Veteran filed a notice of disagreement in February 2003.  She reported that her knee problems began in; and not prior; to service.  She noted that she continued "to have problems with my right knee ever since that time." 

The Veteran also requested assistance from her Congressman in February 2003.  A form from the Congressman's office contained a section marked "Nature of the Problem," in which the Veteran reported "I have an injury to my right knee that is a service connected injury."  She also reported that she was planning to have surgery on the right knee and would be out of work for recovery.  She did not report any problems with her left knee in the submission to her Congressman. 

In May 2003, the Veteran submitted a letter from Dr. R.F., also dated in May 2003, in support of her request to reopen the claim for service connection of the right knee disability.  The May 2003 letter from Dr. R.F. did not indicate that there was any disability in the left knee.  In November 2003, the AOJ granted service connection for the Veteran's right knee chondromalacia. 

Subsequently, in an April 2004 communication, the Veteran's former attorney filed a claim for service connection for "bilateral knee disorder secondary to service-related knee condition" along with a notice of disagreement with the disability rating assigned for the right knee in the November 2003 rating decision.  The Veteran's former attorney explained that the Veteran was entitled to service connection for the left knee because the Veteran's service-connected knee disorder "may result in an injurious altered gait."  

In July 2004, the Veteran submitted a statement in support of the request to reopen the left knee claim, and reported that she wanted to "file a new claim for service connected disability compensation for my left knee." The Veteran also included a letter from Dr. R. F. dated in May 2004.  Dr. R.F. recited the history of the Veteran's right knee disability, indicating that it began in 1978 and noted that "because of her limping so much she has really aggravated her left knee as well." The private physician diagnosed chondromalacia patella of the left knee but did not specify an onset date for the left knee disability. 

None of the statements after the June 1998 decision and before the April 15, 2004 submission may be construed as requests to reopen the claim for service connection of the left knee.  In this regard, the Veteran had numerous opportunities to indicate a desire to reopen her claim for service connection for the left knee but she continued to submit evidence and argument in support of service connection specifically for the right knee, not "knees" plural, or the "left and right knee" but rather time and again, indicated her desire to reopen the claim for the "right knee" specifically.  The medical evidence she submitted did not indicate any left knee disability.  For these reasons, the May 2002 statement cannot be construed as a request to reopen service connection for the left knee disability.  

If the Veteran intended the May 2002 submission to be a request to reopen claims of service connection for both left and right knee disabilities, it logically follows that she would not have specified that she sought service connection for the "right knee."  Similarly, if she inadvertently failed to indicate that she sought to reopen the claim for service connection for the left knee, the July 2002 notification letter would have put her on notice that the AOJ interpreted her May 2002 claim as a request to reopen the claim for service connection for the right knee only.  If a request to reopen both knee claims was intended by the May 2002 submission, it logically follows that the July 2002 notification would have triggered a response to let the AOJ know to add the request to reopen the claim for the left knee.  

Further, the evidence shows the Veteran understood that she was only requesting to reopen the right knee claim; because she submitted letters from her physician in support of her claim for the same; and the physician only discussed the right knee disability.  The April 2004 informal claim was the first indication of any desire to reopen the claim for service connection for a left knee disability. 

Arguably a claim for CUE in the rating decision that denied both disabilities, could potentially communicate a desire to reopen the claim for bilateral knee disabilities.  However, any such argument in this case is defeated as the Veteran specifically limited her request to reopen to the claim for service connection for the right knee.  Additionally, the Veteran first requested to reopen one particular knee claim and then followed that request with the statement that there was clear and unmistakable error in the February 1987 rating decision to deny her "knee," singular.  Given the order of the requests and wording in the May 2002 submission, the Board finds that the correct interpretation was that the Veteran intended to reopen her claim for the right knee only. 

Any argument that the Veteran intended the May 2002 submission to include a request to reopen the left knee claim is not credible.  Such an interpretation would not be consistent with her actions and statements surrounding the May 2002 submission and leading up to the April 2004 request to reopen.  

The Board has also considered the Veteran's former attorney's vague, blanket statements found in every notice of disagreement and substantive appeal noting that the Veteran was not satisfied with any of the AOJ's prior decisions and that she preserved her appeal as to these decisions including failure to adjudicate claims that may have been raised by the record even if not specifically enumerated by the Veteran.  Even considering this vague, blanket language from the Veteran's attorney, the Board finds that the request to reopen the claim for service connection for a left knee disability was not raised prior to April 15, 2004.  The Board reiterates that VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, supra; Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  For the reasons described above, this was not a situation where a claim was raised and the AOJ failed to adjudicate the same, but rather a situation where the claim was not raised. 

Further, while the Veteran's left knee symptoms may have been present prior to April 15, 2004, the regulations provide that the appropriate effective date is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (h)(2). 

As there is no evidence of VA receipt of the request to reopen entitlement to service connection for the left knee, formal or informal, following the final denial in June 1998 until April 15, 2004, the award of service connection for such disability may be no earlier than April 15, 2004, the date VA received her request to reopen the claim for service connection.  Therefore, the Veteran's claim for an earlier effective date for the award of service connection for the left knee disability must be denied.

In reaching this conclusion, the Board sympathizes with the Veteran but finds that it has no alternative but to deny the Veteran's appeal for an earlier effective date.



ORDER

An effective date of December 27, 2004, for the award of service connection for depression is granted.

An effective date earlier than April 15, 2004, for the award of service connection for the left knee disability is denied.




						(CONTINUED ON NEXT PAGE)
REMAND

With respect to the claim for a higher initial rating for depression, the Board notes that additional evidence, including pertinent VA treatment records, was added to the record by the AOJ after issuance of the September 2013 SOC.  The AOJ did not issue a SSOC with respect to this evidence.  This case must be returned so that an SSOC addressing the additional evidence can be issued.  See 38 C.F.R. § 19.31 (2016).

With respect to the issues of service connection for low back and bilateral hip disabilities, a remand is necessary to obtain a VA addendum opinion in order to comply with the Board's prior remands.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  See Stegall v. West, 11 Vet. App 268 (1998).  In the Board's January 2008 and December 2013 remands, the AOJ was directed to afford the Veteran a VA examination with etiological opinion.  In June 2009, the Veteran was provided with a VA examination and the examiner rendered a negative nexus opinion.  Although the examiner provided reasons for the opinion as to whether the disabilities were caused by the Veteran's right knee disability, the examiner did not address whether the disabilities were aggravated by the right knee disability.  In December 2013, the Board remanded the appeals, in part, to address the question of aggravation.  In the December 2013 remand, the Board also noted that subsequent to the June 2009 VA examination, the AOJ effectuated the Board's grant of service connection for the Veteran's left knee disability and that no opinion had been obtained as to whether the Veteran's hip and/or back disabilities are related to both knee disabilities.  

Following the December 2013 remand, VA examinations and opinions were obtained in March 2015 and August 2015, both for the back and hips.  Both examiners offered negative opinions; but appeared to base the opinions on inaccurate facts.  In this regard, both examiners indicated that the Veteran did not have a significant limp; but did not address VA and private treatment records which noted an antalgic gait and in fact, indicated that the left knee disability was caused by the Veteran's limp.  Indeed, service connection was granted for the Veteran's left knee disability because she had a limp.  Therefore, the Board finds the March 2015 and August 2015 VA examiners' conclusions that the Veteran had no significant limp, to be inconsistent with the facts in the case.  At the very least, discussion of any causation or aggravation with consideration of the prior limp, should have been addressed.  Further, the March 2015 VA examiner indicated that the Veteran reported having had hip pain for five years, when actually the record indicates that the Veteran had complained of hip symptoms for at least 9 years as of the time of the examination.  

With respect to the claims for higher initial ratings for the right and left knee disabilities, the Veteran has not yet been provided with a VA examination that complies with 38 C.F.R. § 4.59.  In this regard, none of the VA examination reports of record include range of motion testing on both active and passive motion, in weight-bearing and non weight-bearing, as required by 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, the Veteran must be provided with another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)  

Lastly, it appears that the Veteran receives continuing treatment at the VA.  The most recent treatment records are located in Virtual VA and are dated in June 2016. As VA medical records are constructively of record and must be obtained, VA has a duty to seek treatment records dated since June 2016.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records for the period since June 2016.

2.  After obtaining available records, obtain a VA addendum opinion to determine whether the Veteran's current hip or back disabilities, are caused or aggravated by her service-connected right or left knee disabilities.  

The examiner should review the claims folder, including this remand.  Notably, many of the Veteran's VA treatment records are found in Virtual VA and not in VBMS.  The examiner should clearly delineate all disabilities of the hips and low back, present at any time since.  The Board leaves it to the discretion of the examiner to determine whether an in-person examination is required. 

The examiner should offer an opinion as to the following for each diagnosed disability: 

Whether it is at least as likely as not (a 50% or higher degree of probability) that any current hip or low back disability (one present at any time since 2004, even if not found on current examination) is proximately caused, or aggravated, by the service-connected right or left knee disabilities. 

In reaching any conclusion, consider that even if the Veteran's limp resolved during the pendency of the appeal, this is considered a current disability, because it was present since 2004 and was of such significance that it was found to lead to a left knee disability. 

All opinions should be accompanied by supporting reasons.

3.  After obtaining available VA records, the Veteran should be afforded a VA examination to determine the current severity of her service-connected left and right knee disabilities.  

The examiner must review the electronic claims file, to include a copy of this Remand.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

The examiner should note the extent of any additional limitation of knee motion due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any of those factors.  These determinations are required by VA regulations as interpreted by courts.

The examiner should record the Veteran's reports of limitation during flare-ups; and state whether these reports are consistent with the extent of disability found on the examination.

Both knee joints should be tested for pain on both active and passive range of motion in weight bearing and non weight bearing.  If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that all testing under each condition was performed.

All opinions should be accompanied by supporting reasons.

4.  If any benefit sought on appeal remains denied; issue a supplemental statement of the case.  Then the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


